

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.3
SECOND AMENDMENT TO THE CARDIOTECH INTERNATIONAL, INC.
EMPLOYEE STOCK PURCHASE PLAN
 

 
WHEREAS, CardioTech International, Inc. (the “Company”) maintains the CardioTech
International, Inc. Employee Stock Purchase Plan, effective as of October 16,
2007, as amended (the “Plan”);
 
WHEREAS, in Section 19 of the Plan, the Company, through its Board of Directors,
has reserved the right to amend the Plan at any time and for any reason; and
 
WHEREAS, the Company desires to amend the Plan to increase the maximum number of
shares a Plan participant may purchase during each offering period.
 
NOW, THEREFORE, the Plan is hereby amended effective as of August 26, 2008, as
follows:
 
1.  
By revising Section 7(a) to read as follows:

 
On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date a number of Shares of the Company’s Common Stock determined
by dividing such Employee’s Contributions accumulated prior to such Purchase
Date and retained in the Participant’s account as of the Purchase Date by the
applicable Purchase Price; provided, however, that the maximum number of Shares
an Employee may purchase during each Offering Period shall be 23,000 Shares
(subject to any adjustment pursuant to Section 18 below), and provided further
that such purchase shall be subject to the limitations set forth in Sections
3(b) and 12.
 
2.  
Except as provided above, the Plan shall remain in full force and effect.

 
IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Plan to
be executed on this 26th day of August, 2008.
          
 

   CARDIOTECH INTERNATIONAL, INC.        
 
By:  /s/ Michael F. Adams

 
       On Behalf of Its Board of Directors

